       Case 1:20-cv-02357-ER Document 42 Filed 02/08/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT F. WOODLEY, individually
and on behalf of all others similarly
situated,
                               Plaintiﬀ,
                                                         OPINION & ORDER
               – against –                                  20 Civ. 2357 (ER)
GULFPORT ENERGY CORPORATION,
DAVID M. WOOD, KERI CROWELL,
and QUENTIN R. HICKS,
                               Defendants.


RAMOS, D.J.:

       On March 17, 2020, this putative class action was brought under federal securities

laws against Gulfport Energy Corporation (“Gulfport”) and its top oﬃcers. Doc. 1.

Robert F. Woodley claims to represent a class of persons who purchased or otherwise

acquired Gulfport securities between May 3, 2019 and February 27, 2020 (the “Class

Period”), and seeks to recover damages caused by Defendants’ alleged violations of

federal securities laws. Id.

       Pending before the Court is the unopposed motion of class member Joseph

Rotunno to be appointed as lead plaintiﬀ in the action, and to appoint as lead counsel his

law firm, Kaplan Fox & Kilsheimer LLP (“Kaplan Fox”). Doc. 6. For the reasons set

forth below, the motion is GRANTED.
I.     BACKGROUND
       A. Factual Background

       Gulfport engages in the exploration, development, acquisition, and production of

natural gas, crude oil, and natural gas liquids in the United States. Doc. 1 ¶ 2. Gulfport’s

securities trade on the NASDAQ under the ticker symbol “GPOR.” Id. ¶ 13. At all

relevant times, David M. Wood served as Gulfport’s chief executive oﬃcer and president.
       Case 1:20-cv-02357-ER Document 42 Filed 02/08/21 Page 2 of 8




Id. ¶ 14. Keri Crowell served as Gulfport’s chief financial oﬃcer from before the start of

the Class Period until August 2019, and Quentin R. Hicks has served in that position

since August 2019. Id. ¶¶ 15–16.

            e Complaint alleges that, throughout the Class Period, Gulfport made materially

false and misleading statements in its quarterly reports with the Securities and Exchange

Commission. Id. ¶¶ 21–30. Specifically, according to the Complaint, Gulfport made

false and misleading statements and failed to disclose that: (i) a material weakness

existed in Gulfport’s internal control over financial reporting; (ii) accordingly, Gulfport’s

disclosure controls and procedures were ineﬀective; (iii) as a result, Gulfport’s financial

statements contained multiple misstatements that were materially false and misleading.

Id. ¶ 30.

        On February 27, 2020, during after-market hours, Gulfport disclosed that its

financial statements regarding the three-month and nine-month periods ending in

September 30, 2019, should not be relied upon due to material misstatements. Id. ¶ 31.

According to the Complaint, Gulfport had advised investors that it had identified

misstatements regarding the company’s depreciation, depletion, and amortization figures

as well as its figures regarding impairment of oil and gas properties, and that those errors

aﬀected calculations regarding net income and income tax expenses. Id. On this news,

Gulfport’s stock fell by approximately $0.08 per share, or 8.89%, to close at $0.82 per
share on February 28, 2020. Id. ¶ 33.

        B. Procedural History

        On March 17, 2020, Woodley filed the instant suit. Id.      at same day, Woodley’s

counsel, Pomerantz LLP, announced the filing of the class action on GlobeNewswire, as

required under the Private Securities Litigation Reform Act (“PSLRA”). Doc. 8-1. In

that announcement, Pomerantz LLP stated that any shareholders seeking lead-plaintiﬀ

status in the class action had until May 18, 2020 to file a motion for appointment as lead
plaintiﬀ. Id. at 2.


                                              2
       Case 1:20-cv-02357-ER Document 42 Filed 02/08/21 Page 3 of 8




        On May 18, 2020, several class members filed motions with the Court for

appointment as lead plaintiﬀ. See Docs. 6, 11, 15, 17, and 22. Specifically, class

members Rotunno, XiaoJin Ma, Mark Treutelaar, Invert Sports LLC, Qunbing Lu, and

Iris Amar (the latter two individuals filing together as the Gulfport Investor Group),

moved to be appointed as lead plaintiﬀ and to appoint their respective law firms as lead

counsel. Docs. 6, 11, 15, 17, and 22. By June 8, 2020, all movants except Rotunno had

either filed notices of non-opposition to Rotunno or withdrawn their own requests for

lead-plaintiﬀ and counsel appointments, conceding that they did not have the largest

financial interest in the instant suit. See Docs. 26, 27, 32, and 35.

        On December 10, 2020, Gulfport filed a suggestion of bankruptcy, notifying the

Court that it, along with its wholly-owned subsidiaries, had filed voluntary petitions for

chapter 11 bankruptcy on November 13, 2020. Doc. 40; see also Doc. 39.
II.     APPOINTMENT OF LEAD PLAINTIFF
          e PSLRA governs motions for the appointment of lead plaintiﬀs in putative

class actions brought under federal securities laws. See, e.g., Strougo v. Mallinckrodt

Pub. Ltd. Co., No. 19 Civ. 7030 (ER), 2020 WL 3469056, at *2 (S.D.N.Y. June 25, 2020).

Although Rotunno’s motion is now unopposed, the Court must nevertheless analyze the

requirements under the PSLRA for appointment of lead plaintiﬀs, as other courts in this

Circuit have done. See, e.g., City of Warren Police v. Foot Locker, Inc., 325 F. Supp. 3d

310, 314 (E.D.N.Y. 2018); Springer v. Code Rebel Corp., No. 16 Civ. 3492 (AJN), 2017

WL 838197, at *1 (S.D.N.Y. Mar. 2, 2017).

          e PSLRA instructs courts to “appoint as lead plaintiﬀ the member or members

of the purported plaintiﬀ class that the court determines to be most capable of adequately

representing the interests of class members.” 15 U.S.C. § 78u-4(a)(3)(B)(i).          e statute

sets forth a rebuttable presumption “that the most adequate plaintiﬀ . . . is the person or

group of persons” that (i) “has either filed the complaint or made a motion in response to”
public notice of the filing of the complaint, (ii) “has the largest financial interest in the


                                               3
         Case 1:20-cv-02357-ER Document 42 Filed 02/08/21 Page 4 of 8




relief sought by the class,” and (iii) “otherwise satisfies the requirements of Rule 23 of

the Federal Rules of Civil Procedure.” Id. § 78u-4(a)(3)(B)(iii)(I).      is presumption is

“rebutted only upon proof by a member of the purported plaintiﬀ class that the

presumptively most adequate plaintiﬀ” “will not fairly and adequately protect the

interests of the class” or “is subject to unique defenses that render such plaintiﬀ incapable

of adequately representing the class.” Id. § 78u-4(a)(3)(B)(iii)(II).

         A. Filing Complaint or Motion

         Rotunno has satisfied the first requirement of the PSLRA by filing a timely motion

on May 18, 2020 in response to the public notice issued by Pomerantz LLP. See Docs. 6–

9.

         B. Largest Financial Interest

           e next, most critical question is which “person or group of persons” seeking

lead-plaintiﬀ status has the largest financial interest in the relief sought by the putative

class.    e PSLRA does not specify a method for calculating which plaintiﬀ has the

largest financial interest, and neither the Supreme Court nor the Second Circuit has

articulated such a method. See In re Fuwei Films Sec. Litig., 247 F.R.D. 432, 436

(S.D.N.Y. 2008); see also Strougo, 2020 WL 3469056, at *3. However, courts in this

Circuit typically examine four factors to determine a lead plaintiﬀ’s financial interest:

                (1) the total number of shares purchased during the class
                period; (2) the net shares purchased during the class period
                (in other words, the diﬀerence between the number of shares
                purchased and the number of shares sold during the class
                period); (3) the net funds expended during the class period
                (in other words, the diﬀerence between the amount spent to
                purchase shares and the amount received for the sale of
                shares during the class period); and (4) the approximate
                losses suﬀered.

Irving Firemen’s Relief & Ret. Fund v. Tesco PLC, No. 14 Civ. 8495 (RMB), 2015 WL
1345931, at *2 (S.D.N.Y. Mar. 19, 2015) (quoting Foley v. Transocean Ltd., 272 F.R.D.



                                               4
       Case 1:20-cv-02357-ER Document 42 Filed 02/08/21 Page 5 of 8




126, 127–28 (S.D.N.Y. 2011)). “Of these factors, courts have consistently held that the

fourth, the magnitude of the loss suﬀered, is the most significant.” In re Braskem S.A.

Sec. Litig., No. 15 Civ. 5132 (PAE), 2015 WL 5244735, at *4 (S.D.N.Y. Sep. 8, 2015)

(collecting cases).

       Rotunno has proﬀered evidentiary support for his assertion that he has the largest

financial interest in relief sought by the putative class, relative to the other class members

who formerly sought lead-plaintiﬀ status. See Doc. 8-3; see also Doc. 28 at 4.

Specifically, Rotunno represents and provides supporting documentation showing that he

suﬀered a loss of $517,113.35. Doc. 8-3 at 3. By contrast, Treutelaar purports to have

suﬀered a loss of $287,144.97, which represents the second largest financial interest. See

Doc. 26 at 2. Further, in withdrawing their motions or stating their non-opposition, the

other plaintiﬀs acknowledged that they lacked the largest financial interest. See Docs. 26

at 2, 27 at 2, 32 at 2, and 35 at 2. No additional plaintiﬀ has come forward to suggest that

she has a greater financial interest in the instant litigation. Accordingly, Rotunno is

presumed to have the greatest financial stake in the litigation.

       C. Rule 23 Requirements

       Rotunno still must satisfy the relevant “requirements of Rule 23 of the Federal

Rules of Civil Procedure” in order to be appointed lead plaintiﬀ. 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(I)(cc). Rule 23(a) sets forth four requirements for class certification: (1)
the class is so numerous that simple joinder of all members is impracticable, (2) there

exist questions of law or fact common to the whole class, (3) the claims of the lead

plaintiﬀ are typical of the claims of the whole class, and (4) the lead plaintiﬀ will

adequately represent the interests of all class members. Fed. R. Civ. P. 23(a). “For the

purposes of appointment as lead plaintiﬀ pursuant to the PSLRA . . . , ‘the moving

plaintiﬀ must only make a preliminary showing that the adequacy and typicality

requirements have been met.’” Springer, 2017 WL 838197, at *2 (quoting In re Deutsche




                                              5
      Case 1:20-cv-02357-ER Document 42 Filed 02/08/21 Page 6 of 8




Bank Aktiengesellschaft Sec. Litig., No. 16 Civ. 3495 (AT) (BCM), 2016 WL 6867497 at

*4 (S.D.N.Y. Oct. 4, 2016)).

       “ e typicality requirement is satisfied when the class members’ claims ‘arise []

from the same course of events, and each class member makes similar legal arguments to

prove the defendant’s liability.’” Peters v. Jinkosolar Holding Co., No. 11 Civ. 7133

(JPO), 2012 WL 946875, at *11 (S.D.N.Y. Mar. 19, 2012) (quoting In re Drexel Burnham

Lambert Grp., Inc., 960 F.2d 285, 291 (2d Cir. 1992)).     e lead plaintiﬀ’s claims,

however, “need not be identical to the claims of the class to satisfy this requirement.” Id.

(quotation omitted). Here, Rotunno’s claims are typical of the claims of the whole class

because, like other class members, he: (1) purchased Gulfport securities during the Class

Period, (2) was allegedly adversely aﬀected by Defendants’ false and misleading

statements, and (3) seeks substantially the same relief, based on substantially the same

legal theories. See Strougo, 2020 WL 3469056, at *4.

       Rotunno has also made a suﬃcient showing of adequacy under Rule 23(a)(4).

“ e adequacy requirement is satisfied where ‘(1) class counsel is qualified, experienced,

and generally able to conduct the litigation; (2) there is no conflict between the proposed

lead plaintiﬀ and the members of the class; and (3) the proposed lead plaintiﬀ has a

suﬃcient interest in the outcome of the case to ensure vigorous advocacy.’” Sallustro v.

CannaVest Corp., 93 F. Supp. 3d 265, 278 (S.D.N.Y. 2015) (quoting Kaplan v. Gelfond,
240 F.R.D. 88, 94 (S.D.N.Y. 2007)). Rotunno has retained competent and experienced

counsel, with extensive experience in these types of securities class actions. See Doc. 8-

4; see also Batter v. Hecla Mining Co., No. 19 Civ. 4883 (ALC), 2020 WL 1444934, at

*9 (S.D.N.Y. Mar. 25, 2020) (noting Kaplan Fox’s competence and experience

prosecuting securities class actions). Further, Rotunno has shown losses that suggest he

will have a strong interest in advocating on behalf of the class. See Docs. 8-3 and 28 at 2.

Finally, to date, there has been no reported conflict between Rotunno and the other class
members, and the Court has not identified any. Accordingly, Rotunno has made the


                                             6
        Case 1:20-cv-02357-ER Document 42 Filed 02/08/21 Page 7 of 8




requisite preliminary showing regarding the pertinent Rule 23 factors. See Springer,

2017 WL 838197, at *2.

        D. Presumption as Most Adequate Lead Plaintiﬀ

        Because Rotunno has timely filed his motion for lead-plaintiﬀ status, has the

largest financial interest in the relief sought, and satisfies the relevant requirements under

Rule 23, he is entitled to the presumption that he is the “most adequate plaintiﬀ” to serve

as lead plaintiﬀ. See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Given the lack of opposition to

Rotunno’s motion, the Court has been presented with no proof that he “will not fairly and

adequately protect the interests of the class” or is “subject to unique defenses that render

[him] incapable of adequately representing the class.” Id. § 78u-4(a)(3)(B)(iii)(II)(aa),

(bb).    e Court therefore appoints Rotunno as lead plaintiﬀ.
III.    APPROVAL OF LEAD COUNSEL
          e PSLRA provides that “[t]he most adequate plaintiﬀ shall, subject to the

approval of the court, select and retain counsel to represent the class.” Id. § 78u-

4(a)(3)(B)(v). “   ere is a strong presumption in favor of approving a properly-selected

lead plaintiﬀ’s decisions as to counsel selection.” Sallustro, 93 F. Supp. 3d at 278

(quotation omitted). Here, Rotunno has retained Kaplan Fox to serve as lead counsel for

the proposed class. Doc. 6. Several other courts in this Circuit have concluded that

“Kaplan Fox has extensive experience litigating securities class actions.” See, e.g.,

Batter, 2020 WL 1444934, at *9; In re Gentiva Sec. Litig., 281 F.R.D. 108, 121 (E.D.N.Y.

2012). Based on the documentation submitted by Rotunno, see Doc. 8-4, the Court

concludes the same, and approves Kaplan Fox as lead counsel.




                                              7
         Case 1:20-cv-02357-ER Document 42 Filed 02/08/21 Page 8 of 8




IV.      CONCLUSION
         For the foregoing reasons, Rotunno’s motion for appointment as lead plaintiﬀ and

approval of Kaplan Fox as lead counsel is GRANTED.         is matter is hereby stayed as to

Gulfport in light of its bankruptcy petition. See 11 U.S.C. § 362(a).   e Clerk of Court is

respectfully directed to terminate the motions. Docs. 6, 11, 15, 17, and 22.


         It is SO ORDERED.


Dated:     February 8, 2021
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                             8
